Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-16 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-10, 14-16 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
an item database comprising a plurality of records for existing items, each record comprising a line identifier and one or more item attributes (claim 1);
an unassigned items queue comprising a plurality of records for unassigned items, each record comprising one or more item attributes (claim 1);
update the item database with the unassigned item record and the selected line identifier (claim 1);
receiving an unassigned item record comprising one or more item attributes (claim 9);
determining one or more line recommendations for the unassigned item record (claim 9);
storing the one or more line recommendations in a recommendation database (claim 9);
receiving an input indicating a selected line identifier for the unassigned item record (claim 9);
updating the item database with the unassigned item record and the selected line identifier (claim 9);
modifying a parameter of a line recommendation engine based on the selected line identifier (claim 9);
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as marketing and sales activities and behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
displaying the one or more line recommendations for the unassigned item record on a user interface (claim 9);
a machine learning engine configured to modify a parameter of the line recommendation engine based on the selected line identifier (claim 1);
a line recommendation engine configured to receive an unassigned item record from the queue and to store one or more line recommendations for the unassigned item record in a recommendation database (claim 1);
a user interface configured to display the one or more line recommendations for the unassigned item record to a user and to receive an input indicating a selected line identifier for the unassigned item record (claim 1);
a selection processing engine (claim 1);
training a single-class support vector model with the plurality of records for existing items to determine a blueprint of assignable item attributes (claim 10);
a new line detection engine comprising a single-class support vector model trained with the plurality of records for existing items to determine a blueprint of assignable item attributes, the new line detection engine configured to generate a new line recommendation record in the recommendation database when the item attributes of the unassigned item record do not match the blueprint of assignable item attributes (claim 2);
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 6-8 are directed to the abstract idea itself. In addition, even if these claims were not directed to the abstract idea, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
displaying the one or more line recommendations for the unassigned item record on a user interface (claim 9);
a machine learning engine configured to modify a parameter of the line recommendation engine based on the selected line identifier (claim 1);
a line recommendation engine configured to receive an unassigned item record from the queue and to store one or more line recommendations for the unassigned item record in a recommendation database (claim 1);
a user interface configured to display the one or more line recommendations for the unassigned item record to a user and to receive an input indicating a selected line identifier for the unassigned item record (claim 1);
a selection processing engine (claim 1);
training a single-class support vector model with the plurality of records for existing items to determine a blueprint of assignable item attributes (claim 10);
a new line detection engine comprising a single-class support vector model trained with the plurality of records for existing items to determine a blueprint of assignable item attributes, the new line detection engine configured to generate a new line recommendation record in the recommendation database when the item attributes of the unassigned item record do not match the blueprint of assignable item attributes (claim 2);
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geva (US 10,042,895).

Referring to Claim 9, Geva teaches a method for linking an item into an item line in an item database comprising a plurality of records for existing items, each record comprising a line identifier and one or more item attributes, the method comprising:
receiving an unassigned item record comprising one or more item attributes (see Geva Col. 15 lines 52-65, non-matched products recorded; Col. 16 lines 14-16, a list of products to match);
determining one or more line recommendations for the unassigned item record (see Geva Col. 15 line 66 to Col. 16 line 11);
storing the one or more line recommendations in a recommendation database (see Geva Col. 15 line 66 to Col. 16 line 11);
displaying the one or more line recommendations for the unassigned item record on a user interface (see Geva Col. 18 lines 17-38; Col. 20 lines 44-52);
receiving an input indicating a selected line identifier for the unassigned item record (see Geva Col. 18 lines 17-38; Col. 20 lines 44-52);
updating the item database with the unassigned item record and the selected line identifier (see Geva Col. 15 line 66 to Col. 16 line 10);
modifying a parameter of a line recommendation engine based on the selected line identifier (see Geva Col. 15 line 66 to Col. 16 line 10).

Referring to Claim 15, Geva teaches the method of claim 9, wherein each line identifier is associated with one or more ladder identifiers (see Geva Col. 14 lines 33-36, a brand).

Referring to Claim 16, Geva teaches the method of claim 9, further configured to request a ladder identifier for each unassigned product from a user (see Geva Col. 18 lines 17-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva (US 10,042,895) in view of Ruvini (US 8,285,721).

Referring to Claim 1, Geva teaches a price assignment system for linking items into line groups comprising:
an item database comprising a plurality of records for existing items, each record comprising a line identifier and one or more item attributes (see Geva Col. 12 lines 48-59; Col. 14 lines 28-61, a database with products and UPCs and product attributes);
an unassigned items queue comprising a plurality of records for unassigned items, each record comprising one or more item attributes (see Geva Col. 15 lines 52-65, non-matched products recorded; Col. 16 lines 14-16, a list of products to match);
a line recommendation engine configured to receive an unassigned item record from the queue and to store one or more line recommendations for the unassigned item record in a recommendation database (see Geva Col. 15 line 66 to Col. 16 line 11);
a user interface configured to display the one or more line recommendations for the unassigned item record to a user and to receive an input indicating a selected line identifier for the unassigned item record (see Geva Col. 18 lines 17-38; Col. 20 lines 44-52);
a selection processing engine configured to update the item database with the unassigned item record and the selected line identifier (see Geva Col. 15 line 66 to Col. 16 line 10);
Geva does not explicitly teach a machine learning engine configured to modify a parameter of the line recommendation engine based on the selected line identifier. However, Ruvini teaches this this (see Ruvini Col. 7 lines 15-19; Col. 10 line 35 to Col. 11 line 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Ruvini would continue to teach updating the item database with the unassigned item record except that now it would further implement a machine learning engine to modify a parameter of the line recommendation engine base don the selected line identifier according to the teachings of Ruvini. This is a predictable result of the combination.

Referring to Claim 7, the combination teaches the system of claim 1, wherein each line identifier is associated with one or more ladder identifiers (see Geva Col. 14 lines 33-36, a brand).

Referring to Claim 8, the combination teaches the system of claim 7, wherein the user interface is configured to request a ladder identifier for each unassigned item record (see Geva Col. 18 lines 17-38).
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva (US 10,042,895) in view of Ruvini (US 8,285,721) in further view of Reference U (see PTO-892).

Referring to Claim 6, the combination teaches the system of claim 1, but does not explicitly teach wherein each item record further comprises a price, and wherein item records with the same line identifier are assigned the same price. However, Reference UI teaches wherein an item record comprises a price, and wherein item records with the same line identifier are assigned the same price (see Reference U p.218, multiple items of the same SKU with the same price). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to have combined the references because the results would be predictable. Specificlaly, Ruvini and Geva would continue to teach a line item recommendation engine to display line recommendation for unassigned item records except that now it would further teach that items with the same line identifier are assigned the same price according to the teachings of Reference U. This is a predictable result of the combination.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geva (US 10,042,895) in view of Reference U (see PTO-892).

Referring to Claim 14, Geva teaches the method of claim 9, but does not explicitly teach wherein each item record further comprises a price, and wherein item records having the same line identifier are assigned the same price. However, Reference UI teaches wherein an item record comprises a price, and wherein item records with the same line identifier are assigned the same price (see Reference U p.218, multiple items of the same SKU with the same price). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to have combined the references because the results would be predictable. Specificlaly, Geva would continue to teach a line item recommendation engine to display line recommendation for unassigned item records except that now it would further teach that items with the same line identifier are assigned the same price according to the teachings of Reference U. This is a predictable result of the combination.

References Cited
In the present application, claims 3-5 and 11-13 are in condition for allowance. The closest prior art of record is Geva (US 10,042,895) and the closest non-patent literature of record is Reference U (see PTO-892). Additional art cited but not relied upon includes:
Musgrove - 10/659740: teaches crawling the databases and merging records
Agarwal - 11/511705: teaches aggregating catalogs
Hunt - 15/042459: teaches identifying classification schemes for products where a product record may be uncertain

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684